1                                                                            The Honorable Thomas S. Zilly

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
9                                         AT SEATTLE

10
          DRIVELINE BASEBALL
11        ENTERPRISES, LLC, a Washington                        No. 2:18-cv-00192-TSZ
          Limited Liability Company,
12                                                              STIPULATED
                                    Plaintiff,                  PROTECTIVE ORDER 1
13
                  v.
14                                                              9
          PRECISION IMPACT, INC., a Canadian
15        corporation,

16                                  Defendant.

17

18   1.       PURPOSES AND LIMITATIONS
19            Discovery in this action is likely to involve production of confidential, proprietary,
20   or private information for which special protection may be warranted. Accordingly, the
21   parties hereby stipulate to and petition the court to enter the following Stipulated Protective
22   Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It does
23   not confer blanket protection on all disclosures or responses to discovery, the protection it
24   affords from public disclosure and use extends only to the limited information or items that
25
     1
26    This Stipulated Protective Order is substantially based on the model protective order provided under this
     Court’s Local Civil Rules.


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 1
                                                                                     1420 Fifth Avenue, Suite 1400
                                                                                     Seattle, W ashington 98101
                                                                                     phone 206.516.3800 fax 206.516.388 8
1    are entitled to confidential treatment under the applicable legal principles, and it does not

2    presumptively entitle parties to file confidential information under seal.

3    2.     “CONFIDENTIAL” MATERIAL

4           “Confidential” material shall include the following documents and tangible things

5    produced or otherwise exchanged: proprietary competitive information, including but not

6    limited to non-public financial and marketing analyses, comparisons of competitor’s

7    products or services, and product/service expansion plans; and proprietary financial

8    information, including but not limited to customer and pricing lists, non-public balance

9    sheets, income statements, financial reports, and cash flow statements.

10          “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” material

11   shall include the following documents and tangible things produced or otherwise

12   exchanged: extremely sensitive “Confidential Information or Items,” disclosure of which to

13   another party or non-party would create a substantial risk of economic harm or competitive

14   disadvantage to the producing party. Such information includes documents, information, or

15   material that contains trade secrets, proprietary financial or technical or commercially-

16   sensitive competitive information, including but not limited to strategic plans, technical

17   documents that would reveal trade secrets, or a third-party document to whom the party

18   reasonably believes it owes an obligation of confidentiality with respect to such documents.

19   3.     SCOPE

20          The protections conferred by this agreement cover not only confidential material (as

21   defined above), but also (1) any information copied or extracted from confidential material;

22   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

23   testimony, conversations, or presentations by parties or their counsel that might reveal

24   confidential material.

25

26


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 2
                                                                           1420 Fifth Avenue, Suite 1400
                                                                           Seattle, W ashington 98101
                                                                           phone 206.516.3800 fax 206.516.388 8
1            However, the protections conferred by this agreement do not cover information that

2    is in the public domain or becomes part of the public domain through trial or otherwise.

3    4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4            4.1        Basic Principles. A receiving party may use confidential material that is

5    disclosed or produced by another party or by a non-party in connection with this case only

6    for prosecuting, defending, or attempting to settle this litigation. Confidential material may

7    be disclosed only to the categories of persons and under the conditions described in this

8    agreement. Confidential material must be stored and maintained by a receiving party at a

9    location and in a secure manner that ensures that access is limited to the persons authorized

10   under this agreement.

11           4.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

12   ordered by the court or permitted in writing by the designating party, a receiving party may

13   disclose any confidential material only to:

14                      (a)    the receiving party’s outside counsel of record in this action, as well

15   as employees of counsel to whom it is reasonably necessary to disclose the information for

16   this litigation;

17                      (b)    the officers, directors, and employees (including in house counsel) of

18   the receiving party to whom disclosure is reasonably necessary for this litigation, unless the

19   parties agree that a particular document or material produced is for Attorney’s Eyes Only

20   and is so designated;

21                      (c)    experts and consultants to whom disclosure is reasonably necessary

22   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

23   (Exhibit A), provided that (1) such experts and consultants are not currently employees of

24   any Party and (2) before access is given, the expert or consultant has completed Exhibit A,

25   which is served upon the Producing Party with a written notice that includes (i) the name of

26   the expert or consultant, (ii) the present employer, business address, and title of the expert


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 3
                                                                             1420 Fifth Avenue, Suite 1400
                                                                             Seattle, W ashington 98101
                                                                             phone 206.516.3800 fax 206.516.388 8
1    or consultant, (iii) a current curriculum vitae of the expert or consultant, and (iv) a list of all

2    other cases in which, during the previous four (4) years, the expert or consultant testified as

3    an expert at trial or by deposition with a brief description of the subject matter of the

4    employment or consultancy in connection with those cases. Such written notice and

5    information shall be provided to the Producing Party at least ten (10) days before access to

6    the Protected Material is to be given to that expert or consultant;

7                    (d)      the court, court personnel, and court reporters and their staff;

8                    (e)      copy or imaging services retained by counsel to assist in the

9    duplication of confidential material, provided that counsel for the party retaining the copy

10   or imaging service instructs the service not to disclose any confidential material to third

11   parties and to immediately return all originals and copies of any confidential material;

12                   (f)      during their depositions, witnesses in the action to whom disclosure

13   is reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

14   Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the

15   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

16   confidential material must be separately bound by the court reporter and may not be

17   disclosed to anyone except as permitted under this agreement;

18                   (g)      the author or recipient of a document containing the information or a

19   custodian or other person who otherwise possessed or knew the information.

20           4.3     Disclosure of “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’

21   EYES ONLY” Information or Items. Unless otherwise ordered by the court or permitted in

22   writing by the designating party, a receiving party may disclose any information or item

23   designated “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” only

24   to individuals listed in 4.2(a), (c), (d), (e), and (g).

25

26


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 4
                                                                             1420 Fifth Avenue, Suite 1400
                                                                             Seattle, W ashington 98101
                                                                             phone 206.516.3800 fax 206.516.388 8
1           4.4     Filing Confidential Material. Before filing confidential material or

2    discussing or referencing such material in court filings, the filing party shall confer with the

3    designating party to determine whether the designating party will remove the confidential

4    designation, whether the document can be redacted, or whether a motion to seal or

5    stipulation and proposed order is warranted. Local Civil Rule 5(g) sets forth the procedures

6    that must be followed and the standards that will be applied when a party seeks permission

7    from the court to file material under seal.

8    5.     DESIGNATING PROTECTED MATERIAL

9           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

10   party or non-party that designates information or items for protection under this agreement

11   must take care to limit any such designation to specific material that qualifies under the

12   appropriate standards. The designating party must designate for protection only those parts

13   of material, documents, items, or oral or written communications that qualify, so that other

14   portions of the material, documents, items, or communications for which protection is not

15   warranted are not swept unjustifiably within the ambit of this agreement.

16          Mass, indiscriminate, or routinized designations are prohibited. Designations that

17   are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

18   unnecessarily encumber or delay the case development process or to impose unnecessary

19   expenses and burdens on other parties) expose the designating party to sanctions.

20          If it comes to a designating party’s attention that information or items that it

21   designated for protection do not qualify for protection, the designating party must promptly

22   notify all other parties that it is withdrawing the mistaken designation.

23          5.2     Manner and Timing of Designations. Except as otherwise provided in this

24   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

25   or ordered, disclosure or discovery material that qualifies for protection under this

26


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 5
                                                                           1420 Fifth Avenue, Suite 1400
                                                                           Seattle, W ashington 98101
                                                                           phone 206.516.3800 fax 206.516.388 8
1    agreement must be clearly so designated before or when the material is disclosed or

2    produced.

3                   (a)     Information in documentary form: (e.g., paper or electronic

4    documents and deposition exhibits, but excluding transcripts of depositions or other pretrial

5    or trial proceedings), the designating party must affix the word “CONFIDENTIAL” or

6    “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEY’S EYES ONLY” to each page that

7    contains confidential material. If only a portion or portions of the material on a page

8    qualifies for protection, the producing party also must clearly identify the protected

9    portion(s) (e.g., by making appropriate markings in the margins).

10                   (b)    Testimony given in deposition or in other pretrial proceedings: the

11   parties and any participating non-parties must identify on the record, during the deposition

12   or other pretrial proceeding, all protected testimony, without prejudice to their right to so

13   designate other testimony after reviewing the transcript. Any party or non-party may, within

14   fifteen days after receiving the transcript of the deposition or other pretrial proceeding,

15   designate portions of the transcript, or exhibits thereto, as confidential. If a party or non-

16   party desires to protect confidential information at trial, the issue should be addressed

17   during the pre-trial conference.

18                  (c)     Other tangible items: the producing party must affix in a prominent

19   place on the exterior of the container or containers in which the information or item is

20   stored the word “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

21   EYES ONLY.” If only a portion or portions of the information or item warrant protection,

22   the producing party, to the extent practicable, shall identify the protected portion(s).

23          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

24   to designate qualified information or items does not, standing alone, waive the designating

25   party’s right to secure protection under this agreement for such material. Upon timely

26


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 6
                                                                            1420 Fifth Avenue, Suite 1400
                                                                            Seattle, W ashington 98101
                                                                            phone 206.516.3800 fax 206.516.388 8
1    correction of a designation, the receiving party must make reasonable efforts to ensure that

2    the material is treated in accordance with the provisions of this agreement.

3    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

4           6.1     Timing of Challenges. Any party or non-party may challenge a designation

5    of confidentiality at any time. Unless a prompt challenge to a designating party’s

6    confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

7    unnecessary economic burdens, or a significant disruption or delay of the litigation, a party

8    does not waive its right to challenge a confidentiality designation by electing not to mount a

9    challenge promptly after the original designation is disclosed.

10          6.2     Meet and Confer. The parties must make every attempt to resolve any

11   dispute regarding confidential designations without court involvement. Any motion

12   regarding confidential designations or for a protective order must include a certification, in

13   the motion or in a declaration or affidavit, that the movant has engaged in a good faith meet

14   and confer conference with other affected parties in an effort to resolve the dispute without

15   court action. The certification must list the date, manner, and participants to the conference.

16   A good faith effort to confer requires a face-to-face meeting or a telephone conference.

17          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

18   intervention, the designating party may file and serve a motion to retain confidentiality

19   under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The

20   burden of persuasion in any such motion shall be on the designating party. Frivolous

21   challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

22   expenses and burdens on other parties) may expose the challenging party to sanctions. All

23   parties shall continue to maintain the material in question as confidential until the court

24   rules on the challenge.

25

26


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 7
                                                                           1420 Fifth Avenue, Suite 1400
                                                                           Seattle, W ashington 98101
                                                                           phone 206.516.3800 fax 206.516.388 8
1    7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

2    OTHER LITIGATION

3           If a party is served with a subpoena or a court order issued in other litigation that

4    compels disclosure of any information or items designated in this action as

5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that

6    party must:

7                   (a)     promptly notify the designating party in writing and include a copy

8    of the subpoena or court order;

9                   (b)     promptly notify in writing the party who caused the subpoena or

10   order to issue in the other litigation that some or all of the material covered by the subpoena

11   or order is subject to this agreement. Such notification shall include a copy of this

12   agreement; and

13                  (c)     cooperate with respect to all reasonable procedures sought to be

14   pursued by the designating party whose confidential material may be affected.

15          If the designating party timely seeks a protective order, the party served with the

16   subpoena or court order shall not produce any information designated in this action as

17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

18   ONLY” before a determination by the court from which the subpoena or order issued,

19   unless the party has obtained the designating party’s permission.

20   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21          If a receiving party learns that, by inadvertence or otherwise, it has disclosed

22   confidential material to any person or in any circumstance not authorized under this

23   agreement, the receiving party must immediately (a) notify in writing the designating party

24   of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

25   the protected material, (c) inform the person or persons to whom unauthorized disclosures

26   were made of all the terms of this agreement, and (d) request that such person or persons


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 8
                                                                           1420 Fifth Avenue, Suite 1400
                                                                           Seattle, W ashington 98101
                                                                           phone 206.516.3800 fax 206.516.388 8
1    execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

2    Exhibit A.

3    9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

4    PROTECTED MATERIAL

5              When a producing party gives notice to receiving parties that certain inadvertently

6    produced material is subject to a claim of privilege or other protection, the obligations of

7    the receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

8    provision is not intended to modify whatever procedure may be established in an e-

9    discovery order or agreement that provides for production without prior privilege review.

10   The parties agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth

11   herein.

12   10.       NON TERMINATION AND RETURN OF DOCUMENTS

13             Within 60 days after the termination of this action, including all appeals, each

14   receiving party must return all confidential material to the producing party, including all

15   copies, extracts and summaries thereof. Alternatively, the parties may agree upon

16   appropriate methods of destruction.

17             Notwithstanding this provision, counsel are entitled to retain one archival copy of all

18   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

19   deposition and trial exhibits, expert reports, attorney work product, and consultant and

20   expert work product, even if such materials contain confidential material.

21             The confidentiality obligations imposed by this agreement shall remain in effect

22   until a designating party agrees otherwise in writing or a court orders otherwise.

23

24

25

26


     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 9
                                                                            1420 Fifth Avenue, Suite 1400
                                                                            Seattle, W ashington 98101
                                                                            phone 206.516.3800 fax 206.516.388 8
1            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

2    DATED: January 30, 2019.                       DATED: January 30, 2019.
3
     YARMUTH LLP                                    PETERSON BAKER PS
4
     By: s/Molly A. Terwilliger                     By: Tyler C. Peterson
5    Molly A. Terwilliger                           Tyler C. Peterson
     1420 Fifth Avenue, Suite 1400                  1220 Westlake Avenue N., Suite D
6    Seattle, WA 98101                              Seattle, WA 98109
     Phone: 206.516.3800                            Phone: 206.257.3367
7
     mterwilliger@yarmuth.com                       tyler@petersonbakerlaw.com
8
     ERISE IP, P.A.                                 Attorneys for Plaintiff Driveline
9    Eric A. Buresh (pro hac vice)                  Baseball Enterprises, LLC
     Carrie A. Bader (pro hac vice)
10   7015 College Blvd., Ste. 700
11   Overland Park, KS 66211
     Phone: 913.777.5600
12   eric.buresh@eriseip.com
     carrie.bader@eriseip.com
13
     Attorneys for Defendant Precision Impact,
14   Inc.
15

16
             PURSUANT TO STIPULATION, IT IS SO ORDERED
17
             IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
18
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
19
     proceeding in any other court, constitute a waiver by the producing party of any privilege
20
     applicable to those documents, including the attorney-client privilege, attorney work-product
21
     protection, or any other privilege or protection recognized by law.
22

23   DATED this 31st day of January, 2019.



                                                          A
24

25

26                                                        Thomas S. Zilly
                                                          United States District Judge

     STIPULATED PROTECTIVE ORDER
     No. 2:18-cv-000192-TSZ – Page 10
                                                                           1420 Fifth Avenue, Suite 1400
                                                                           Seattle, W ashington 98101
                                                                           phone 206.516.3800 fax 206.516.388 8
1                                                     EXHIBIT A

2                              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3                   I, ____________________________________ [print or type full name], of

4         ____________________________________ [print or type full address], declare under

5         penalty of perjury that I have read in its entirety and understand the Stipulated Protective

6         Order that was issued by the United States District Court for the Western District of

7         Washington on                in the case of Driveline Baseball Enterprises, LLC v. Precision

8         Impact, Case No. 2:18-cv-00192-TSZ. I agree to comply with and to be bound by all the

9         terms of this Stipulated Protective Order and I understand and acknowledge that failure to

10        so comply could expose me to sanctions and punishment in the nature of contempt. I

11        solemnly promise that I will not disclose in any manner any information or item that is

12        subject to this Stipulated Protective Order to any person or entity except in strict

13        compliance with the provisions of this Order.

14                  I further agree to submit to the jurisdiction of the United States District Court for the

15        Western District of Washington for the purpose of enforcing the terms of this Stipulated

16        Protective Order, even if such enforcement proceedings occur after termination of this

17        action.

18        Date:

19        City and State where sworn and signed:

20        Printed name:

21        Signature:

22

23

24

25

26


         STIPULATED PROTECTIVE ORDER
         No. 2:18-cv-000192-TSZ – Page 11
                                                                                  1420 Fifth Avenue, Suite 1400
                                                                                  Seattle, W ashington 98101
                                                                                  phone 206.516.3800 fax 206.516.388 8
     1079.01 ta300601 0/0/00
